Citation Nr: 1117916	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease.

2.  Entitlement to an initial compensable disability rating for actinic cheilitis of the lower lip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for depression, assigning a 10 percent evaluation, degenerative joint disease of the right shoulder, assigning a 10 percent evaluation, degenerative joint disease of the right knee, assigning a 10 percent evaluation, degenerative disc disease of the lumbar spine, assigning a 10 percent evaluation, arthritis of the bilateral first metatarsal heads, assigning a 10 percent evaluation, arthritis of the right elbow and left shoulder, assigning a 10 percent evaluation, left heel pain with peroneal longus tendonitis, assigning a 10 percent evaluation, actinic cheilitis of the lower lip, assigning a noncompensable evaluation, and gastroesophageal reflux disease (GERD), assigning a noncompensable evaluation, all effective May 1, 2005; and denied service connection for hypercholestremia, left ear hearing loss, and bilateral plantar fasciitis.  In February 2006, the Veteran submitted a notice of disagreement for the issues of increased ratings for the right knee, the right elbow and left shoulder, the left heel, depression, GERD, and actinic cheilitis.  He subsequently perfected his appeals for increased ratings for GERD and actinic cheilitis in July 2006.

In July 2009, the Board remanded the Veteran's claims of entitlement to increased initial ratings for GERD and actinic cheilitis of the lower lip to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain any updated treatment records and scheduling the Veteran for new VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the AMC sent the Veteran a letter in August 2009 asking him to identify any outstanding or updated treatment records.  The Veteran did not respond to this letter.  Additionally, the Veteran was afforded new VA examinations in November 2009.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

In March 2006 written correspondence, the Veteran indicated that he had numbness in left arm and hand, as well as joint and muscle pain, which he believed were related to exposure to chemicals while serving in the Persian Gulf.  Thus, the issues of entitlement to service connection for numbness in the left arm and hand and entitlement to service connection for joint and muscle pain, both to include as due to an undiagnosed illness, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected GERD is manifested by use of medication with no symptoms of dysphagia, pyrosis, or regurgitation.

2.  The Veteran's service-connected actinic cheilitis of the lower lip is manifested by a scaly lesion measuring no more than 1 cm. long by 5 mm. wide and requiring the use of steroid cream.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected GERD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.31, 4.114, Diagnostic Codes 7399-7346 (2010).

2.  The criteria for an initial compensable disability rating for service-connected actinic cheilitis of the lower lip have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.31, 4.114, Diagnostic Code 7201 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in January 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a March 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Veteran has not identified any private or other outstanding treatment records that he felt were relevant to his claims or that he wished for VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with VA examinations for his service-connected GERD and actinic cheilitis of the lower lip most recently in November 2009.  Both examinations involved a review of the claims file and a thorough examination of the Veteran.  Therefore, the Board finds that the November 2009 examinations are adequate for determining the disability rating for the Veteran's service-connected GERD and actinic cheilitis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that new VA examinations are not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2010).

A. GERD

The Veteran's service-connected GERD is currently evaluated as noncompensably disabling under Diagnostic Codes 7399-7346.  Diagnostic Code 7399 refers to disabilities of the digestive system generally.  Diagnostic Code 7346 provides the rating criteria for hiatal hernia.

Under Diagnostic Code 7346, a 10 percent evaluation is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

As referenced above, the Veteran most recently underwent a VA examination in November 2009.  At that time, the Veteran reported that he takes Nexium to control his GERD and that, while taking Nexium, experiences no problems or symptoms.  If he misses taking his medication for two to three days, he gets some sensation of beginning heartburn.  The examiner's physical examination of the abdomen revealed no palpable masses or tenderness or evidence of organomegaly.  The examiner diagnosed the Veteran with GERD, controlled.

The Veteran was previously examined in August 2005.  At that time, he reported taking Aciflex daily and experiencing heartburn daily which is relieved by medication and worsened by spicy food.  He denied any nausea, vomiting, weight loss or gain, dysphagia for liquids or solids, pain or pyrosis in the epigastric, substernal, or arm regions.  The examiner also noted that the Veteran had not been diagnosed with esophageal stricture.  The examiner diagnosed the Veteran with GERD.

The medical evidence of record does not establish that the Veteran's service-connected GERD warrants a compensable initial evaluation.  To warrant a compensable rating of 10 percent under Diagnostic Code 7346, the Veteran would have to experience at least two symptoms, including dysphagia, pyrosis, or regurgitation.  The Veteran denied each of these symptoms at both VA examinations.  Although there is some contradiction in the Veteran's August 2005 complaint of daily heartburn, but denial of pyrosis, there is no evidence that he experiences any other symptoms.  Thus, even if he experiences pyrosis, it would not be sufficient to warrant a compensable rating.  There is simply no evidence to show that the Veteran has exhibited two such symptoms of GERD at any point in the appeal period to warrant a compensable rating.  As such, an initial compensable disability rating for GERD cannot be granted.

Additionally, there is no indication that the Veteran's GERD warrants an increased rating under any other diagnostic code.  There is no evidence of other gastrointestinal symptoms, to include esophageal stricture, to warrant an increased rating under another diagnostic code.  As such, an increased rating cannot be assigned for GERD under any other diagnostic code relating to the digestive system.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7345, 7347-7354 (2010).

Further, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned noncompensable evaluation throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Actinic Cheilitis

The Veteran's service-connected actinic cheilitis of the lower lip is currently evaluated as noncompensably disabling under Diagnostic Codes 7201-7800.  

The Board notes that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  However, as the Veteran's claim was received in 2005 and this amendment applies only to applications for benefits received by VA on or after October 23, 2008, or if application of the changes is specifically requested (their application was not requested in this case), these changes do not apply to the instant claim.  Accordingly, the Veteran's actinic cheilitis will be considered under the pre-October 23, 2008 rating criteria for skin disabilities.

Diagnostic Code 7201 rates injuries of the lips as for disfigurement of the face.  Diagnostic Code 7800 provides the rating criteria for disfigurement of the head, face, or neck.

Under Diagnostic Code 7800, a 10 percent evaluation is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.);and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008).

The Veteran most recently underwent a VA examination for his actinic cheilitis of the lower lip in November 2009.  At that time, he reported treating his lip with chapstick and steroid cream.  He indicated that his actinic cheilitis resulted in a one inch, white scale every three weeks that he peeled off.  The examiner observed a 1 cm. long by 5 mm. wide, oblong, scaly patch of skin, just left of the lower lip midline.  He concluded that this lesion was consistent with actinic cheilitis.

The Veteran's lip condition was previously examined in August 2005.  At that time, the Veteran complained of a recurrence of the lesions on his lower lip two months prior which he treated with Effudex and steroid cream.  He denied limiting his activities, recreation, or work due to his actinic cheilitis, but did report avoiding the sun and wearing a hat when in the sun.  He denied having been diagnosed with any malignancy or bacterial infection.  The examiner observed normal skin with no current rashes or lesions.  She diagnosed the Veteran with intermittent left lower lip actinic cheilitis due to sun exposure.

The medical evidence of record does not establish that the Veteran's service-connected actinic cheilitis of the lower lip warrants a compensable initial disability rating.  The August 2005 examiner did not observe a lesion and the lesion observed by the November 2009 examiner does not exhibit any characteristics of disfigurement for purposes of Diagnostic Code 7800.  Although the Veteran's lip lesion had an abnormal skin texture, it did not comprise an area exceeding 6 square inches to be considered a characteristic of disfigurement.  The Board notes the Veteran's assertions that his lip condition is disfiguring; however it does not meet the requirements for disfigurement set forth in VA regulations.  As the Veteran's actinic cheilitis shows no signs of disfigurement, a compensable initial disability rating cannot be granted.

Additionally, there is no indication that the Veteran's actinic cheilitis of the lower lip warrants a compensable rating under any other diagnostic code.  Notably, injuries of the lip are specifically rated as disfigurement of the face under Diagnostic Code 7800.  Additionally, there was no evidence of other symptoms to warrant a rating under a different diagnostic code.  As such, an increased rating cannot be assigned for the Veteran's service-connected lip disability under any other diagnostic code relating to the lip or skin.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

Further, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned noncompensable evaluation throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.

C. Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected GERD and actinic cheilitis of the lower lip, the evidence of record does not reflect that the Veteran's disability pictures are so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes either disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned noncompensable disability ratings contemplate his complaints of heartburn, need for medication for both disabilities, and white, scaly lesions on the lower lip.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that either service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable disability rating for GERD is denied.

Entitlement to an initial compensable disability rating for actinic cheilitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


